Citation Nr: 0113676	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  96-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a fracture of the left humerus and a scalp 
laceration during hospitalization at a Department of Veterans 
Affairs medical facility in October and November 1994.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1961 to May 1965.  This appeal arises from an April 1995 
rating decision of the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefit 
sought.  In June 1997 the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  It is now back 
before the Board for further review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  In late October 1994, the veteran, who was suffering from 
alcohol intoxication, was hospitalized at a VA medical 
facility for detoxification.

3.  On October 31, 1994, while hospitalized, he suffered a 
seizure and fell, injuring his left arm and lacerating his 
scalp.

4.  The seizure that led to the veteran's fall on October 31, 
1994 was not related to VA treatment.

5.  The veteran has no residuals of a scalp laceration.  

6.  The October 1994 fall caused left shoulder residual 
impairment, but such disability is not due to VA 
hospitalization or treatment; nor did VA hospitalization or 
treatment cause the left shoulder disability to increase in 
severity.   





CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for residuals of a fracture 
of the left humerus and a scalp laceration during 
hospitalization at a Department of Veterans Affairs medical 
facility in October and November 1994 are not warranted.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (amending 38 U.S.C. § 5107). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking benefits for injuries sustained during 
hospitalization at a VA medical facility in October through 
November 1994 based on the provisions of 38 U.S.C.A. § 1151 
(West 1991).  The veteran first filed his claim seeking 
benefits under section 1151 in November 1994.  

At the time of the veteran's claim in November 1994, 
38 U.S.C.A. § 1151 (West 1991) provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this 
chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-connected.  
[Emphasis added.]

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (West Supp. 
2000); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim 
before October 1, 1997.  "Hence, the earlier version of 
section 1151 . . . is applicable to the instant case and will 
be the only version hereafter referred to . . . ."  Jones, 
supra.  Thus, the veteran here is not required to show an 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 130 (1994). 

The veteran's representative indicates that section 1151 of 
title 38 has been amended.  However, not only is the prior 
version of section 1151 more favorable to the veteran, but 
also the prior version of section 1151 must be applies 
because the newer version is applicable only to claims filed 
on or after October 1, 1997.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where law changes during pendency of 
claim, version more favorable to claimant applies except 
where Congress has provided otherwise).  Therefore, the Board 
will analyze the veteran's claim under the only version that 
applies (and which also happens to be more favorable to the 
veteran).

The veteran was first hospitalized at a VA medical facility 
for alcohol detoxification in June 1994.  On October 23, 
1994, he was readmitted to the VA medical facility for 
detoxification because of intoxication and withdrawal.  Over 
the course of the next few days, he was given medication for 
withdrawal.  Although he wished to be discharged, he was not 
released because of medical considerations.  On October 27, 
1994, he suffered two seizures, one in the early morning and 
another during mid-day.  He continued demanding to be 
discharged, but a nurse informed him that he should stay on 
the ward because of his seizures.  The next day, while there 
was improvement, there were still signs of withdrawal.  On 
October 29, 1994, computerized axial tomography was negative 
except for mild cerebral atrophy, which was described as 
probably due to alcohol; there was no evidence of head trauma 
or of any pre-existing epileptic disorder.  

On October 31, 1994, while standing, the veteran suffered 
another seizure and fell to the floor, striking his left arm 
and head on a hand rail.  In the fall, he incurred a 
fractured humerus and lacerated scalp; he was referred to 
surgery for treatment and was temporarily placed in an arm 
swathe.  He was then observed mainly for seizures.  On 
November 2, 1994, following radiographic examination, it was 
felt that additional reduction was necessary.  On November 3, 
1994, the veteran underwent closed reduction and Steinman pin 
fixation to achieve reduction of the fractured proximal 
humerus.  He tolerated the procedure reasonably well.  
Thereafter, one of the pins backed out, resulting in 
persistent posterior tilt of the head of the humerus.  In 
March 1995, the veteran underwent additional surgical 
procedures to address the delayed healing of the left 
shoulder.  Prior to the additional surgery, physicians 
contemplated open reduction and fixation, but the veteran had 
been drinking quite heavily at the time.  Following the March 
1995 procedure, the veteran underwent therapy and 
rehabilitation.  By July 1996, the left shoulder had healed, 
but was stiff.  The assessment was a healed fracture of the 
proximal humerus with loss of range of motion; the limited 
range of motion was described as possibly permanent.

As the above sequence of events indicates, and as the veteran 
has argued, he is claiming benefits under section 1151 on two 
distinct injuries: (1) scalp and shoulder injuries incurred 
in the fall on October 31, 1994; and (2) persistent shoulder 
problems resulting from post-fall VA treatment of the 
shoulder injury.

The Board now turns to each of these theories.

In an effort to assist the veteran in the adjudication of his 
claim, VA has obtained medical opinions regarding the 
incident in question.  A VA physician prepared a report in 
March 1996 regarding the veteran's allegations and VA's 
treatment of the veteran.  While the passage quoted below is 
extensive, it is also crucial.  In that report, the physician 
discussed the veteran's condition as follows:

Discussion:  This patient was felt to have alcohol 
withdrawal seizures by a neurologist and by the 
attending Internist.  A CT scan of the head was 
negative, there was no pre-existing epileptic 
disorder, and subsequent clinical history support 
this diagnosis. . . . Therefore his treatment 
should conform to standards of care for alcohol 
withdrawal seizures.

His general care conformed to established policies 
and procedures and his specific medication regimen 
was in keeping with current standards.  These 
standards have not changed in at least 20 years. . 
. . 

The patient was discovered to have a low magnesium 
level during his treatment and this was treated.  
This could be raised as an issue in that earlier 
or more effective replacement may have prevented 
his seizures. . . . Since the low magnesium was 
found and treated prior to his fall, this point is 
argumentative at best and easily neutralized.  

This patient's clinical course fell outside of the 
usual clinical course for alcohol withdrawal 
seizures.  In my 20+ years of experience treating 
alcohol withdrawal, I have not seen more [than] 
two seizures without some other underlying cause, 
although I have seen them occur up to 5 days after 
the last drink.  As noted, the literature states 
that the seizures usually occur within 48 hours of 
the last drink.  This patient's final seizure 
occurred on the 8th hospital day, at a time when 
his overall withdrawal symptoms were much 
improved.  Therefore, the staff had no reason to 
suspect that there would be any further seizures.  
It would be standard care to let such a patient be 
up and about, as there are many clinical benefits 
to be gained from being out of bed.  Even if the 
patient had been restricted to the unit, as is our 
policy now (which has to do with the smoking 
policy), he still would just as likely have fallen 
going to the bathroom or getting a drink.  Medical 
personnel were on the scene within 10 seconds of 
his fall.  

Although comment on the medical care of his 
fractured arm is beyond my expertise, I can state 
as an expert that alcoholism delays healing and is 
associated with non-union of fractures, and that 
this patient has subsequently continued to drink 
heavily.  

Finally, this patient showed and has continued to 
show disregard for medical advice that 
specifically relates to risk of seizures.  He 
asked repeatedly for discharge during that 
admission and subsequent admissions despite 
medical advice to the contrary.  Whether this 
conduct is willful or a facet of his underlying 
disease of alcoholism and memory impairment is 
debatable, but my opinion is that one should not 
profit from acts related to drinking alcohol, a 
view shared by many in medicine and government.

In a May 2000 follow-up memorandum, the VA physician 
commented that the veteran's seizure on October 31, 1994, was 
a necessary consequence of the veteran's natural history of 
alcohol detoxification.  The physician also indicated that 
seizures are commonly seen in late stage alcoholics 
undergoing alcohol withdrawal and that such seizures cannot 
always be prevented by medical care that meets the community 
standard.  Notably, the physician specifically distinguished 
between the relationship of the October 31 seizure to the 
veteran's treatment for detoxification and the relationship 
of the October 31 seizure to the natural history of 
detoxification.  Thus, this physician clearly attributed the 
seizure to the veteran's alcohol detoxification, but not to 
VA's treatment for it.

On VA examination in mid-December 1997, the examiner stated 
that seizures are not a necessary part of withdrawal and that 
they are to be feared and hopefully prevented.  This examiner 
did not have access to the veteran's VA hospital admission 
records from late 1994.  He stated that it was "impossible 
to state whether the treatment was well done or poorly 
done."  His report is not conclusive in resolving the 
ultimate issues now on appeal.  Nevertheless, he subsequently 
wrote that the veteran's seizures in the VA hospital during 
the period in question were natural consequences of 
withdrawal detoxification.  

In a January 2000 memorandum, a VA physician stated as 
follows:

I have located the records from the detoxification 
admission in October 1994.  The record shows that 
this man was treated appropriately with Serax per 
detoxification protocol.  The use of Dilantin as a 
seizure protocol as seizure prophylaxis is 
controversial in this setting, and I think the 
protocol of Serax was appropriate.  The late 
seizure occurring on 10-30-94 (one week after 
admission and the date of his planned discharge) 
was very unusual and could not have been predicted 
by the treating clinicians.  The use of Dilantin 
after this late seizure was appropriately 
initiated after consultation with neurology.

In my opinion the treatment provided by the VA was 
proper.

This memorandum is notable in that it underscores that the 
veteran's seizure on October 30, 1994 was not the result of 
VA treatment, and it affirms that proper care was provided.  

There is some evidence that seizures might be attributable to 
withdrawal from benzodiazepines, such as Serax, which is a 
medication that was given to the veteran in late October 1994 
when he was admitted for detoxification at the VA medical 
facility.  In a December 1996 psychiatric report addendum, a 
private psychiatrist related that "a seizure occurring nine 
days after drinking would be most likely precipitated by a 
withdrawal from benzodiazepines.  However, this psychiatric 
report did not discuss the specifics of the October 1994 
seizure and injuries at the VA facility.  Therefore, the 
December 1996 private psychiatric report does not actually 
relate to the incident in question.  Moreover, the treatment 
records arising from the October 1994 incident reflect that 
the veteran was contemporaneously being treated with Serax.  
Since the veteran was still taking Serax on a regular basis; 
any theory that his seizure resulted from Serax withdrawal is 
not supported by the record.  In addition, the other 
competent (medical) evidence has specifically attributed the 
late October 1994 seizure resulting in the fall and injuries 
to alcoholism, and not to any factor of VA hospitalization or 
treatment. 

In Sweatier v. Brown, 5 Vet. App. 503, 505 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compensation under section 1151 "is to be awarded for an 
increase in disability that is the result of action by the 
VA, and not from a coincidental event."  The veteran's fall 
was not the result of action by VA medical personnel in late 
October 1994.  Rather, as the evidence indicates, the veteran 
fell due to an alcohol withdrawal related seizure.  Thus, the 
veteran's claim must also fail under the holding in Sweatier.

The Board now turns to the veteran's other contention, that 
he suffered left shoulder injury residuals because of a delay 
in treatment and that his current left shoulder disability is 
also due to VA surgical procedures.  In November 1994, the 
veteran was examined in connection with a claim for non-
service-connected pension benefits.  At that time, the 
examining VA physician remarked that the veteran had no 
sequelae arising from the scalp laceration.  However, the 
examiner commented that the veteran was "some ways from 
working" because of the left shoulder condition.  
Examination revealed some limitation of motion, with very 
little movement of the left shoulder except for minimal 
abduction necessary to take off his shirt for the 
examination.  

VA examination in early 1997 revealed no residuals of a scalp 
laceration.  The examination revealed a functional deficit of 
the left shoulder with traumatic arthritis.  Thus, there is 
no showing of disability from a scalp laceration, while the 
evidence does indicate that the veteran has suffered 
permanent limitation associated with the left shoulder 
injury.  Accordingly, the only possible basis for 
compensation under section 1151 hinges on the etiology of the 
veteran's left shoulder disability.

With respect to the scheduling of the left shoulder injury 
repair on November 3, 1994, the veteran argues that the 
surgery was unnecessarily delayed because VA physicians 
improperly waited for stabilization in the levels of Dilantin 
in the veteran.  However, June 1994 VA treatment records 
reflect that prior treatment of his alcoholism withdrawal and 
associated seizures with Dilantin had included discharge 
instructions to taper the levels of Dilantin.  Thus, when VA 
physicians waited for Dilantin levels to lessen in October 
and November 1994, they were following a course of treatment 
that was consistent with prior treatment of the veteran.  

The veteran (and his representative) have alleged that the VA 
physician who was scheduled to perform the operation on the 
veteran's left shoulder in late October/early November 1994 
did not perform the operation until the levels of Dilantin 
had been corrected and that the need to await stabilization 
in the levels of Dilantin was due to administration of an 
improper dosage of Dilantin in the first place.  However, 
this assertion is without competent evidentiary foundation.  
A layperson cannot opine on matters involving knowledge of 
medical principles, see Esparto v. Derwinski, 2 Vet. App. 
492, 494 (1992), such as the proper dosage of Dilantin to be 
administered or the need to await stabilization of Dilantin 
levels prior to surgery.  The competent (medical) opinions of 
record regarding administration and dosage of Dilantin, a 
March 1996 opinion by a VA physician who was asked to comment 
on the care and treatment of the veteran during his VA 
hospitalization in October and November 1994 and the January 
2000 memorandum (quoted above), specifically indicate that 
the use of Dilantin was appropriate, and that dosage was at a 
subtherapeutic level (by inference non-excessive).  As was 
previously noted, because the veteran's claim was filed 
before October 1997, VA fault is not at issue.  The 
discussion of Dilantin dosage is merely to establish that the 
veteran's seizure causing the left shoulder injury was 
coincident with VA hospitalization, and did not result from 
treatment with Dilantin.  Nor is there medical evidence 
showing that Dilantin treatment caused the left shoulder 
disability to increase in severity.
A November 1994 VA hospital summary recounted the veteran's 
fall and injuries on October 31, 1994.  The summary also 
noted that the veteran "was temporarily placed in an arm 
swathe and was observed, mainly for more seizures."  
(Emphasis added.)  According to the summary, after further X-
ray examination, it was felt that additional reduction of the 
shoulder injury was required.  The veteran tolerated the 
November 3, 1994, procedure "reasonably well."  He had a 
low-grade fever after the surgical procedure, but this fever 
was most likely secondary to a hematoma associated with the 
fractured humerus.  This VA hospital summary indicates that 
VA medical personnel needed to observe the veteran mainly for 
more seizures after the initial injury on October 31.  The 
hospital summary also reveals that the veteran tolerated the 
November 3 procedure reasonably well.  There is no indication 
from this summary that the veteran suffered any injury as a 
result of VA treatment.  

In a March 1995 VA operative report, the left shoulder injury 
was described as involving a "markedly displaced fracture," 
thus indicating the severity of the initial injury.  However, 
the operative report also commented that the November 3, 
1994, surgery had obtained "reasonably good reduction."  
The March 1995 operative report therefore acknowledged the 
improvement in the veteran's marked left shoulder injury as a 
result of the November 1994 Steinman pin fixation procedure.  
Finally, even though one of the Steinman pins later backed 
out, the operative report noted that the remaining pin seemed 
to be holding the fracture site reasonably well.  
Nevertheless, the November 1994 surgery, while resulting in 
some improvement, had not resulted in "perfect reduction," 
and persistent posterior tilt of the head of the humerus 
developed.  

This difficulty in the healing of the left shoulder has been 
ascribed to the effects of the veteran's alcoholism.  
Notably, in the March 1996 VA physician's opinion (quoted 
above) it was remarked that alcoholism is well known to 
create problems with healing.  This statement supports the 
conclusion that the need for additional surgery in 1995 and 
the continued disability associated with the left shoulder 
were due to causes other than the November 1994 surgical 
intervention at the VA medical facility.

In a June 1999 handwritten note appearing on a VA memorandum, 
the physician who conducted the December 1997 VA examination 
remarked that the veteran had been on Dilantin to prevent 
seizures due to withdrawal and detoxification and that he had 
a history of "careless and unreliable taking of" Dilantin.  
The VA physician also indicated that the veteran's serum 
level was too low to be effective, but that the veteran's 
detoxification records were not reviewed, as they were not of 
record.  

The treatment records and medical opinions developed in 
connection with the veteran's claim support two conclusions.  
First, there is no medical evidence that any delay in left 
shoulder surgery caused additional disability.  Second, the 
veteran tolerated the procedure reasonably well, and no 
additional disability resulted from the surgical procedure 
per se either.  Absent competent evidence to the contrary, 
the veteran's assertions are unsupported and non-persuasive. 

The veteran's representative raises concerns about the 
possible bias of a physician whose care is at issue in this 
matter.  The only possible comments meriting some concern are 
comments made at the conclusion of the March 1996 VA opinion.  
The VA physician remarked that the veteran should not profit 
from acts involving the drinking of alcohol.  Despite this 
comment, however, the VA physician specifically reviewed the 
veteran's treatment records as well as medical treatises 
(which he quoted extensively in his report).  While the VA 
physician expressed an opinion regarding the merit of the 
veteran's claim, more importantly, his findings were based on 
the record and reflect only a reasoned analysis of the 
treatment of the veteran's condition in light of standard 
protocols and they do not reflect any bias.  VA has 
promulgated a regulation, 38 C.F.R. § 4.23 (2000), which 
governs the attitudes of rating officers.  The veteran has 
not presented evidence that the statement appearing at the 
end of the lengthy March 1996 opinion "in any way influenced 
or impaired the decision-making process of" VA.  Annoni v. 
Brown, 5 Vet. App. 463, 468 (1993).  Further, the medical 
conclusions by the reviewing VA physician are entirely 
consistent with all other competent evidence of record.

Finally, the Board must address a significant change in the 
laws governing the adjudication of claims during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became effective.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of the VCAA and to claims filed before 
the date of enactment that are not yet final as of the 
effective date of the VCAA.  

Although the VCAA was enacted after the RO's June 1999 
decision, the veteran is not prejudiced by a decision by the 
Board at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  With respect to assisting 
the veteran, VA has obtained all of his medical records 
relating to the incidents in question.  Moreover, VA has 
sought to obtain narrative discussions regarding the events 
that occurred; those statements have discussed the 
relationship of the veteran's injuries to his treatment and 
to his alcohol intoxication and withdrawal.  Therefore, VA 
has afforded the veteran all assistance possible in 
adjudicating his claim.

With respect to notifying the veteran of the applicable legal 
provisions and evidentiary requirements, the RO has provided 
him with a thorough and comprehensive explanation of the 
applicable laws and regulations as well as the state of the 
law regarding claims under section 1151.  The RO has also 
discussed the evidentiary needs of this case and has analyzed 
the evidence that the veteran has submitted.  See Statement 
of the Case, dated January 31, 1996; Supplemental Statement 
of the Case, dated June 9, 2000.  In addition, in the June 
1997 remand, the Board notified the veteran of the applicable 
provisions of law and informed him of the need for 
development of evidence regarding the etiology of the 
veteran's seizures and regarding the existence of residuals 
of left shoulder or scalp injuries.  Moreover, the Board 
specifically informed the veteran of the need for any 
additional medical evidence from any VA or private sources 
and remanded the case for the RO to seek to obtain such 
records.  On remand, the RO was able to obtain copies of the 
VA treatment records from the time of the veteran's injuries.  
Having complied with all substantive provisions of the VCAA 
by assisting the veteran and notifying him of the relevant 
governing provisions and evidentiary requirements, further 
remand would result in no benefit to the veteran, but would 
merely delay the decision.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for residuals of a fracture 
of the left humerus and a scalp laceration during 
hospitalization at a Department of Veterans Affairs medical 
facility in October and November 1994 are denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals 

 

